Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 2, 2015. The order denied the motion of respondent for leave to reargue its opposition to the petition to vacate an arbitrator’s award.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: We agree with petitioner that respondent’s appeal must be dismissed because no appeal lies from an order denying a motion for leave to reargue (see Miller v Ludwig, 126 AD3d 1397, 1398 [2015]; Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]).
Present—Whalen, P.J., Centra, Lindley, NeMoyer and Troutman, JJ.